DETAILED ACTION
This is the third Office Action regarding application number 16/352,093, filed on 03/13/2019, which is a continuation of PCT/EP2017/072989, filed on 09/13/2017, and which claims foreign priority to DE 102016117229.4, filed on 09/13/2016.
This action is in response to the Applicant’s Response dated 06/07/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 06/07/2021 has been entered.
 
Status of Claims
Claims 1-3, 5, and 8-18 are currently pending.
Claims 4, 6, and 7 are cancelled.
Claims 11-18 are new.
Claims 1, 3, 5, and 8-10 are amended.
Claims 1-3, 5, and 8-18 are examined below.
The rejection of claims 4, 6, and 7 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 06/07/2021 have been carefully considered but they are not persuasive.
The applicant argues primarily that the primary reference VOLZ fails to teach or suggest the connection of a safety circuit to partial module terminals at respective ends of the series circuit of the solar partial modules. The examiner is unmoved by the applicant’s remarks.
Importantly, the examiner does not construe the VOLZ reference and Figure 1 in the manner presented by the applicant. Rather, the examiner interprets component 1 as the safety circuit. The applicant also does not sufficiently rebut or argue that NICOLESCU fails to teach or suggest the modified features as set forth in the rejections below and in the previous office action.

Claim Rejections - 35 USC § 112
Written Description - New Matter
Claims 1-3, 5, and 8-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claims 1 and 10 each recites pluralities of bypass diodes and solar partial modules, but also newly recites “one or more” first and second semiconductor switches, each of the switches connecting to the bypass diodes. The examiner determines that since there are multiple bypass connections and multiple partial module terminals, that there is insufficient disclosure for there to be only one first or second semiconductor switches. The examiner finds that there must be at least two of each of the first and second switches. The applicant provides no written description or illustrations explaining how it could be possible to have only a single first or second switch. All claims depending from claims 1 and 10 are similarly rejected as they each also incorporate by reference the new matter of claims 1 and 10.
Claim 12 recites that the safety circuit receives energy from one or more solar partial modules when all of the solar partial modules are disconnected, but there is no description or illustration of such an arrangement in the applicant’s disclosure, and therefore the claimed features lack written support.
Claim 13 recites that there is at most one less switch than the number of solar partial modules, but there is no description or illustration of such an arrangement in the applicant’s disclosure, and therefore the claimed features lack written support.



Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “the two bypass connections of the bypass diode”. There is insufficient antecedent basis for this limitation in the claim. The claim also does not clearly refer to a particular bypass diode, since there can be multiple second semiconductor switches connected to associated partial module terminals.
Claim 9 recites “a further, redundant second semiconductor switch”, however, claim 1 already recites one or more second semiconductor switches. The applicant might amend this claim simply to require that “the one or more second semiconductor 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over VOLZ (US 2014/0375145 A1) in view of NICOLESCU (US 2015/0381111 A1).
Regarding claim 1, VOLZ teaches a solar module, comprising: 
a series circuit of bypass diodes (D1, D2, D3), which is arranged between solar module connections (Fig. 1 shows the bypass diodes arranged between connections 2 and 3), 

a series circuit of solar partial modules having partial module terminals at both ends and all connecting points of the series circuit of solar partial modules (V1, V2, V3), 
wherein each bypass diode is associated with precisely one solar partial module (Fig. 1 illustrates that each diode D1, D2, D3 is associated with only one of V1, V2, V3, respectively), and 
a safety circuit (control circuit 1) connected to the partial module terminals at respective ends of the series circuit of the solar partial modules; 
one or more second semiconductor switches (I1, I2, I3);
wherein each of the one or more second semiconductor switches is connected in parallel with one of the bypass diodes (Fig. 1 illustrates switches I1/I2/I3 connected in parallel with bypass diodes D1/D2/D3), and
wherein the one or more first semiconductor switches and the one or more second semiconductor switches are configured to jointly disconnect the solar module connections from an associated partial module terminal when a disconnection signal is received by the safety circuit, thereby preventing a voltage generated by a solar partial module associated with the associated partial module terminal from being applied to the respective solar module connection (Fig. 1 illustrates the claimed connection arrangement), 
wherein each of the one or more first semiconductor switches and each of the one or more second semiconductor switches is configured to switch a solar partial 

    PNG
    media_image1.png
    728
    546
    media_image1.png
    Greyscale

VOLZ does not disclose expressly that one or more first semiconductor switches connect one of the bypass connections to one of the partial module terminals.
NICOLESCU teaches a bypass diode protection circuit, where semiconductor switches (570/580) are incorporated into the circuit between associated bypass diodes and module terminals, optionally both in parallel and in series with the bypass diode (Fig. 5 and para. 85).

    PNG
    media_image2.png
    517
    661
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify VOLZ and add a semiconductor switch so that a bypass diode is connected to an associated module terminal by a semiconductor switch as taught by NICOLESCU in order to provide for voltage and current control and measurement (NICOLESCU, paras. 85-88).

Regarding claim 2, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, comprising precisely three solar partial modules in the series circuit of solar partial modules (VOLZ, Fig. 1 illustrates three solar partial modules in series). 

Regarding claim 3, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, wherein the total number of first and second semiconductor switches corresponds to a total number of solar partial modules (three I1, I2, I3 switches each corresponding to a respective solar partial module V1, V2, V3, VOLZ, Fig. 1). 

Regarding claim 5, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, wherein at least one first semiconductor switch is directly connected to one of the solar module connections (NICOLESCU, Fig. 5 illustrates 570 and 580 directly electrically connected to positive and negative terminals). 

Regarding claim 8, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, wherein the two bypass connections of the at least one bypass diode in parallel with one of the semiconductor switches are in each case directly connected to the associated partial module terminals (VOLZ, Fig. 1 illustrates the claimed connection arrangement, where the bypass connections are directly electrically connected to the associated module terminals in parallel). 

Regarding claim 9, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 4, but does not disclose expressly that a further, redundant semiconductor switch is connected in parallel with 

Regarding claim 10, VOLZ teaches an energy-generating system comprising a series circuit of solar modules, wherein each solar module comprises: 
a series circuit of bypass diodes (D1, D2, D3), which is arranged between solar module connections (Fig. 1 shows the bypass diodes arranged between connections 2 and 3), 
wherein the bypass diodes have bypass connections at both ends and all connecting points of the series circuit of bypass diodes (diodes D1, D2, D3 have connections as ; 
a series circuit of solar partial modules having partial module terminals at both ends and all connecting points of the series circuit of solar partial modules (V1, V2, V3), 
wherein each bypass diode is associated with precisely one solar partial module (Fig. 1 illustrates that each diode D1, D2, D3 is associated with only one of V1, V2, V3, respectively), and 
a safety circuit (control circuit 1) connected to the partial module terminals at respective ends of the series circuit of the solar partial modules; 
one or more second semiconductor switches (I1, I2, I3);

wherein the switches are configured to jointly disconnect the solar module connections from an associated partial module terminal when a disconnection signal is received by the safety circuit, thereby preventing a voltage generated by a solar partial module associated with the associated partial module terminal from being applied to the respective solar module connection (Fig. 1 illustrates the claimed connection arrangement), and
wherein each of semiconductor switches is configured to switch a solar partial module associated therewith into a voltage-free or current-free state (Fig. 1 illustrates the claimed connection arrangement).

    PNG
    media_image1.png
    728
    546
    media_image1.png
    Greyscale

VOLZ does not disclose expressly that one or more first semiconductor switches connect one of the bypass connections to one of the partial module terminals.
NICOLESCU teaches a bypass diode protection circuit, where semiconductor switches (570/580) are incorporated into the circuit between associated bypass diodes and module terminals, optionally both in parallel and in series with the bypass diode (Fig. 5 and para. 85).

    PNG
    media_image2.png
    517
    661
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify VOLZ and add a semiconductor switch so that a bypass diode is connected to an associated module terminal by a semiconductor switch as taught by NICOLESCU in order to provide for voltage and current control and measurement (NICOLESCU, paras. 85-88).

Regarding claim 11, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, wherein the safety circuit is configured to receive an energy supply from one or more of the solar partial modules (if certain combinations of switches are closed and opened then the safety circuit can 

Regarding claim 14, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, wherein at least one bypass connection of a bypass diode is directly connected to an associated partial module terminal (bypass diode connection D1 is directly connected electrically to associated partial module terminal of V1, VOLZ, Fig. 1).

Regarding claim 15, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, wherein the safety circuit is connected to at least one of the bypass connections by means of one of the first semiconductor switches (the switches taught and added from NICOLESCU is at least indirectly electrically connects the safety circuit to the bypass connections, as explained in the rejection above of claim 1).

Regarding claim 17, the combination of VOLZ and NICOLESCU teaches or would have suggested the solar module as claimed in claim 1, wherein each solar partial module of the series circuit of solar partial modules has at least one first semiconductor switch connected in series with the solar partial module, or at least one second semiconductor switch connected in parallel with the solar partial module (each solar partial module V1/V2/V3 has a second semiconductor switch I1/I2/I3 connected in parallel, VOLZ, Fig. 1), wherein the two connections are not mutually exclusive.

Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721